       Case 2:16-cv-01926-RSM Document 81 Filed 11/02/20 Page 1 of 2



 1

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 8

 9
      PENSCO TRUST COMPANY                              CASE NO. C16-01926RSM
10    CUSTODIAN FBO JEFFREY D.
      HERMANN, IRA ACCOUNT NUMBER
11    20005343,                                         ORDER TO SHOW CAUSE AND
                                                        DIRECTING REVISED PROPOSED
12                   Plaintiff,                         JUDGMENT SUMMARY
             v.
13
      LORINA DEL FIERRO, ET AL.,
14
                     Defendants.
15

16

17          This matter comes before the Court on Plaintiff PENSCO Trust Company, f/b/o Jeffrey D.

18   Herman (“PENSCO”)’s motion for entry of judgment, Dkt. #65, and this Court’s previous order
19
     directing a revised proposed judgment, Dkt. #80.
20
            On October 13, 2020, this Court granted Plaintiff’s revised motion for judgment. Id. The
21
     Court found that PENSCO sufficiently supported its requested judgment in the amount of
22
     $1,182,303.64, but that the proposed post-judgment interest rate of 12% was improper under
23

24   federal law. See id. at 4 (“In diversity actions brought in federal court, a prevailing plaintiff is

25   entitled to pre-judgment interest at state law rates while post-judgment interest is determined by
26   federal law. . . . The federal rate of interest on a judgment is governed by 28 U.S.C. § 1961 and
27
     adopts the applicable treasury rate published by the Board of Governors of the Federal Reserve.”).
28

     ORDER TO SHOW CAUSE - 1
       Case 2:16-cv-01926-RSM Document 81 Filed 11/02/20 Page 2 of 2



 1   Section 1961 provides that the post-judgment interest rate shall be calculated “at a rate equal to

 2   the weekly average 1-year constant maturity Treasury yield, as published by the Board of
 3
     Governors of the Federal Reserve System, for the calendar week preceding.” 28 U.S.C. § 1961(a).
 4
     From the Court’s review, the federal post-judgment interest rate at this time would be 0.13%.
 5
            The Court is in receipt of PENSCO’s proposed judgment submitted to this Court’s e-mail
 6
     orders address on October 27, 2020. Pursuant to this Court’s local rules, PENSCO is directed to
 7

 8   file any future proposed orders on the public docket in addition to submitting a Word document

 9   version to the e-mail orders address. See LCR 7(b). Furthermore, PENSCO’s proposed order lists
10   the Washington post-judgment interest rate of 12% as the applicable rate, which appears
11
     inconsistent with the post-judgment rate set forth under 28 U.S.C. § 1961(a).
12
            PENSCO is hereby ORDERED to show cause why 12% is the applicable judgment interest
13
     rate in this matter or, alternatively, to revise the rate in its proposed judgment to the appropriate
14

15   federal rate. As part of its response to this show cause order, PENSCO shall attach a revised

16   proposed judgment for entry by this Court that sets forth the judgment summary, including the

17   principal judgment amount, pre-judgment interest, and post-judgment interest rate on the principal
18   amount. This response containing the detail set forth above is due within seven (7) days from the
19
     date of this Order.
20

21
        DATED this 2nd day of November, 2020.
22

23

24

25
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
26

27

28

     ORDER TO SHOW CAUSE - 2
